Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is made as of this 11th day of
August 2006, by and between Jodek Charitable Trust, R.A. (“Jodek”), an Israeli
charitable trust, and Verticalnet, Inc. (“Verticalnet”), a Pennsylvania
corporation.

WHEREAS, on or about March 8, 2000, a subsidiary of Verticalnet and Tradeum,
Inc. (“Tradeum”) entered into an Agreement and Plan of Merger (as amended, the
“Merger Agreement”), pursuant to which Tradeum would merge with and into
Verticalnet’s subsidiary;

WHEREAS, pursuant to the Merger Agreement, the merger closed on March 23, 2000,
and Tradeum became a subsidiary of Verticalnet;

WHEREAS, pursuant to the Merger Agreement, the shareholders of Tradeum exchanged
their shares of Tradeum stock for shares of Verticalnet stock (the “Merger
Shares”);

WHEREAS, Zvi Schreiber LLC (“Schreiber LLC”) and Wyoma Investments, Ltd.
(“Wyoma”) were shareholders of Tradeum and, following the merger, became
shareholders of Verticalnet;

WHEREAS, in connection with the Merger Agreement, Verticalnet entered into a
Registration Rights Agreement with a representative of the Tradeum shareholders
that, upon the shareholders’ joinder to the Registration Rights Agreement,
provided the shareholders with limited rights to registration of the Merger
Shares for resale in public markets;

WHEREAS, in connection with the Merger Agreement, Verticalnet and Zvi Schreiber
entered into a Lock-Up Agreement pursuant to which certain Merger Shares
received by Schreiber LLC and Wyoma in the merger were locked up pending the
occurrence of certain time or business milestones;

WHEREAS, Verticalnet and a representative of Tradeum’s shareholders entered into
an Indemnity Escrow Agreement and a Tax Indemnity Escrow Agreement
(collectively, the “Escrow Agreements”) with American Stock Transfer & Trust
Company (“ASTT”), as escrow



--------------------------------------------------------------------------------

agent, pursuant to which ASTT held certain Merger Shares in escrow pending the
occurrence of certain events;

WHEREAS, ASTT also served as the Exchange Agent, pursuant to the Merger
Agreement, and as Verticalnet’s transfer agent;

WHEREAS, in or about June 2000, Schreiber LLC and Wyoma assigned certain Merger
Shares to K.F.G. Trust (2000), Ltd. (“KFG”);

WHEREAS, on or about September 19, 2004 Schreiber, as successor in interest to
Schreiber LLC, and Wyoma entered into Assignment of Claims agreements with
Jodek, pursuant to which Schreiber and Wyoma assigned certain claims to Jodek;

WHEREAS, Jodek filed an action (the “Action”) against Verticalnet, ASTT, James
McKenzie, Mark Walsh and Douglas Alexander, docketed at No. 04-CV-04455 in the
United States District Court for the Eastern District of Pennsylvania (the
“Court”) asserting claims as a shareholder to effect the sale of securities
issued by Verticalnet, and sought damages in excess of Eleven Million Dollars
($11,000,000) (USD);

WHEREAS, on or about January 27, 2006, the Court entered an order (the “Order”)
sustaining the viability of certain of Jodek’s claims and dismissing certain
other claims against Verticalnet and ASTT and dismissing all claims against
McKenzie, Walsh and Alexander (collectively, the “Individual Defendants”);

WHEREAS, following the Order, Jodek’s remaining claims assert breach of contract
and of UCC §§ 8-401 and 407 against Verticalnet and ASTT arising out of alleged
delays in registering the Merger Shares for resale with the SEC, registering the
transfer of certain Merger Shares to KFG, and releasing the Merger Shares from
lock-up and escrow;

WHEREAS, Verticalnet and ASTT initially denied liability to Jodek with respect
to the claims remaining in the Action after the Order;



--------------------------------------------------------------------------------

WHEREAS, Verticalnet and ASTT have filed a third-party complaint against
Schreiber and Wyoma seeking contribution and indemnity, pursuant to the Escrow
Agreements;

WHEREAS, Verticalnet is an insured under that certain Directors, Officers and
Corporate Liability Insurance Policy No. 14-MGU-04-A3710, effective February 11,
2004 through February 11, 2005, 12:01 AM (the “Policy”) issued by U.S. Specialty
Insurance Company (the “Insurer”), which provides, inter alia, coverage for
Securities Claims;

WHEREAS, Verticalnet has a self-insured retention of $500,000 (the “Retention”)
under the Policy and, as of June 14, 2006, had expended approximately $380,000
of the Retention in legal fees and expenses;

WHEREAS, Verticalnet tendered the Action to the Insurer, asserting that Jodek’s
claims are covered under the Policy and constitute covered Securities Claims;

WHEREAS, the Insurer has denied coverage under the Policy of the breach of
contract claims and disclaimed both defense and liability coverage of the vast
majority of the expenses of the Action for the UCC claims;

WHEREAS, Verticalnet and Jodek, recognizing the continued costs of litigation
and the inherent risks of litigation of the damage claims asserted, conducted
extensive settlement negotiations and engaged in multiple mediation sessions
with United Magistrate Judge David Strawbridge over a period of many months;

WHEREAS, the Insurer was advised repeatedly of such settlement negotiations and
mediations, was invited to participate, refused to contribute to any meaningful
settlement, and, despite its position regarding coverage described above,
objected to this settlement;

WHEREAS, as a result of the negotiations and mediations, having each assessed
the likely outcome at trial, the cost of litigation, and other factors
individual to each party, Verticalnet and Jodek now desire to compromise and
settle their claims and defenses and resolve all claims against each other;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
acknowledged hereby, and intending to be legally bound hereby, Jodek and
Verticalnet agree as follows:

1. Definitions used hereinafter:

 

  1.1 “Indemnity Covered Expenses” means all losses, expenses, costs, fees,
fines, sanctions or damages Verticalnet incurs as a result of the Insurance
Action, the conduct of the Insurance Action, or the actions of Jodek or counsel
it chooses to represent Verticalnet in the Insurance Action.

 

  1.2 “Insurance Action” means the legal action to be brought by Verticalnet
against the Insurer to recover an amount at least equal to the Outstanding
Settlement Amount for Insurance Claims against the Insurer.

 

  1.3 “Insurance Claims” means all claims and causes of action arising under,
out of or relating to, in any fashion, the Action and the Policy, including but
not limited to the Insurer’s actions and inactions under the Policy; the
Insurer’s denial of coverage, disclaiming of coverage or limitation of coverage
under the Policy for the claims asserted in the Action; the Insurer’s refusal to
cover and pay the Settlement Amount; and the Insurer’s refusal to contribute to
the Settlement Amount, as well as all claims against the Insurer for bad faith,
including but not limited to claims under 42 Pa.C.S. § 8371.

 

  1.4 “Insurer Payment” means any and all amounts paid by the Insurer to
Verticalnet as a result of the Insurance Action, whether by settlement,
compromise, judgment, execution, or otherwise.



--------------------------------------------------------------------------------

  1.5 “Insurer Payment Event” means any payment by the Insurer to Verticalnet,
and received by Verticalnet, on account of or as a result of the Insurance
Action.

 

  1.6 “Outstanding Settlement Amount” means the difference between the
Settlement Amount and the Settlement Payment.

 

  1.7 “Settlement Amount” means the sum of Five Million Five Hundred and Sixty
Three Thousand Dollars ($5,563,000.00) (USD).

 

  1.8 “Settlement Payment” means the payment of the amount of the Retention,
less the amount incurred by Verticalnet in legal fees and expenses in defending
the Action through the date of this Agreement.

2. Settlement Amount, Settlement Payment, Insurer Payment Event: Verticalnet and
Jodek hereby agree to settle this action for the Settlement Amount which is
hereby agreed to constitute Jodek’s damages and for which Verticalnet
acknowledges and agrees it is liable and legally obligated to pay in accordance
with the terms of this Agreement. Within ten (10) days of execution of this
Agreement, Verticalnet shall deliver by wire transfer to counsel for Jodek the
Settlement Payment in accordance with the written wiring instructions previously
provided. If and only to the extent that there is an Insurer Payment Event,
Verticalnet shall, within ten (10) days after the Insurer Payment Event, wire
transfer to counsel for Jodek the same amount as the Insurer Payment in
accordance with the written wiring instructions previously provided. In addition
to the foregoing, Verticalnet acknowledges and agrees that the Insurer may pay
all or any portion of the Insurer Payment directly to Jodek as the result of a
judgment, verdict or settlement in the Insurance Action.

3. Insurance Action: Verticalnet agrees to bring the Insurance Claims in the
Insurance Action and Jodek will engage counsel to represent Verticalnet in the
Insurance Action and will pay all costs and expenses, including legal fees, of
the Insurance Action. Counsel



--------------------------------------------------------------------------------

chosen by Jodek to represent Verticalnet in the Insurance Action shall execute
an agreement in writing in a form reasonably acceptable to Verticalnet in which
such counsel agrees that Jodek is solely responsible to pay to such counsel all
legal fees for, and any expenses it incurs in, the Insurance Action. Jodek shall
provide all instructions to counsel it engages to represent Verticalnet in the
Insurance Action regarding the conduct of the Insurance Action, except with
respect to Verticalnet’s confidential or privileged information or documents and
scheduling matters affecting Verticalnet or its employees, officers or
directors. Verticalnet will cooperate with Jodek and counsel appearing on behalf
of Verticalnet to the extent reasonably necessary to pursue the Insurance
Action, but shall be under no duty to waive any privileges or protections for
Verticalnet information or documents from discovery. Jodek agrees to indemnify
and defend Verticalnet against, and to hold Verticalnet harmless from all
Indemnity Covered Expenses. Excepted from the foregoing indemnification are any
and all Indemnity Covered Expenses resulting or arising out of any conduct of
Verticalnet independent of actions directed by Jodek and its counsel.

4. Right to Pursue Insurance Action: If and at the first opportunity it can do
so in the future without violating any contractual obligations, covenants or
conditions existing as of the date hereof, Verticalnet will immediately and
irrevocably assign to Jodek all of Verticalnet’s rights to the Insurance Claims
and to pursue the Insurance Action, free and clear of all liens, claims and
encumbrances, at which time Jodek will substitute itself as assignee of
Verticalnet as a party to the Insurance Action.

5. Verticalnet Future Assignment to Jodek: If and when Verticalnet is first able
to legally assign its rights under the Insurance Claims and the Insurance
Action, Verticalnet shall immediately and irrevocably sell, transfer, assign,
grant, and convey to Jodek free and clear of all liens or encumbrances (i) all
of its rights, title and interests in, to and under the Policy to recover



--------------------------------------------------------------------------------

the Insurance Claims and all proceeds and products of the foregoing, and
(ii) all of its Insurance Claims. (Collectively the “Assignment”)

6. Warranties of Verticalnet Regarding Security: Verticalnet warrants to Jodek
that the only parties which have security interests in Verticalnet’s rights
under the Policy, the Insurance Claims and the Insurance Action, and/or the
proceeds thereof, are those identified in the August 16, 2005 Security Agreement
as the “Secured Parties”.

7. Security Restriction. From the effective date of this Agreement, Verticalnet
agrees that it shall not further transfer, collateralize, convey, assign, lien,
or mortgage any of its rights and claims under the Policy, the Insurance Claims
and the Insurance Action.

8. Conduct of the Insurance Action and Insurer Payment Event. In the event that
any third persons or entities (“Third Parties”) asserts any contractual right
granted by Verticalnet purporting to have priority or seniority to the rights of
Jodek granted herein, the assertion of which contract rights results in some,
any or all of any Insurance Payment being taken by or paid over to the Third
Parties, or if the assertion of such Third Parties’ contract rights results in a
payment by the Insurer directly to any of the Third Parties on any of the
Insurance Claims, then Verticalnet shall after written notice thereof
immediately pay an amount to Jodek equal to all such amounts taken or paid over
to any Third Parties. To the extent that the assertion of any Third Party’s
contract rights interferes in or impedes Jodek’s prosecution to conclusion of
the Insurance Action, then Verticalnet shall after written notice thereof
immediately, continuously and diligently take such steps as are necessary to
return to Jodek all of the rights granted herein as to the prosecution of the
Insurance Action.

9. Warranties of Verticalnet Regarding Insurance: Verticalnet warrants to Jodek
that (i) the Insurer issued the Policy to Verticalnet, (ii) Verticalnet paid all
premiums due under the Policy, (iii) Verticalnet has not knowingly made any
statement or misstatement to the Insurer or taken any action or failed to take
any action that would void the Policy, (iv) as of the date



--------------------------------------------------------------------------------

hereof, Verticalnet has not received notice that the Policy was cancelled or
revoked, (v) Verticalnet believes the Policy should cover the claims asserted in
the Action and the payment of the Outstanding Settlement Amount, (vii) the
Insurer has denied, disclaimed or limited coverage for the Action consistent
with the Insurer’s counsel’s letters of November 3, 2004 and May 5, 2006,
attached hereto at Ex. A, and (viii) the Insurer has refused to contribute to
the Settlement Amount or to pay the Outstanding Settlement Amount.

10. Dismissal of the Action: The parties agree to dismiss the Action with
prejudice and without costs to any party. No party shall appeal the dismissal.

11. Release of Defendants: Except for those obligations arising out of this
Agreement, Jodek, together with each of its predecessors, assignors, current and
former parent companies, subsidiaries, and affiliates, and the current and
former shareholders, members, officers, directors, predecessors, trustees,
beneficiaries, advisors, partners, employees, agents, consultants,
representatives and attorneys for each of the foregoing, and each of their
trustees, administrators, successors, assigns, heirs, spouses and executors and
anyone claiming by or through them or on their behalf (collectively, the “Jodek
Releasing Parties”), hereby remise, release and forever discharge Verticalnet,
ASTT, and the Individual Defendants, together with their respective current and
former parent corporations, subsidiaries, and affiliates, and the current and
former shareholders, officers, directors, predecessors, trustees, advisors,
members, partners, employees, agents, consultants, representatives, attorneys,
administrators, heirs, spouses, executors, successors and assigns of each of the
foregoing (collectively, the “Defendant Released Parties”), from and against all
manner of action or actions and causes of action, complaints, suits, dues,
accounts, bonds, covenants, contracts, agreements, invoices, promises,
guarantees, warranties, representations, liens, judgments, liabilities,
obligations, damages, debts, claims or demands whatsoever, in law or in equity,
that the Jodek Releasing Parties now have, ever had or may ever have against the
Defendant Released Parties or any of them, singularly or



--------------------------------------------------------------------------------

in any combination, on account of, arising out of, or in connection with any
thing, cause, matter, transaction, act or omission of any nature whatsoever
relating to the Merger Agreement and the Action, from the beginning of time to
the date of the Agreement.

12. Release of Jodek: Except for those obligations arising out of this
Agreement, Verticalnet, together with each of its current and former parent
companies, subsidiaries, and affiliates, and the current and former
shareholders, officers, directors, predecessors, trustees, advisors, partners,
employees, agents, consultants, representatives and attorneys for each of the
foregoing, and each of their administrators, successors, assigns, heirs, spouses
and executors and anyone claiming through them or on their behalf (collectively,
the “Verticalnet Releasing Parties”), hereby remise, release and forever
discharge Jodek, together with its current and former parent corporations,
subsidiaries and affiliates, and the current and former shareholders, officers,
directors, predecessors, assignors, trustees, advisors, members, partners,
employees, agents, consultants, representatives, attorneys, administrators,
successors, heirs, spouses, executors and assigns of each of the foregoing
(collectively, the “Jodek Released Parties”), from and against all manner of
action or actions and causes of action, complaints, suits, dues, accounts,
bonds, covenants, contracts, agreements, invoices, promises, guarantees,
warranties, representations, liens, judgments, liabilities, obligations,
damages, debts, claims or demands whatsoever, in law or in equity, that the
Verticalnet Releasing Parties now have, ever had or may ever have against the
Jodek Released Parties or any of them, singularly or in any combination, on
account of, arising out of, or in connection with any thing, cause, matter,
transaction, act or omission of any nature whatsoever relating to the Merger
Agreement and the Action, from the beginning of time to the date of the
Agreement.

13. Further Release. Excluding those rights granted herein, Jodek releases any
claim against Verticalnet for the Outstanding Settlement Amount and shall not
seek to recover



--------------------------------------------------------------------------------

the Outstanding Settlement Amount from Verticalnet, except in each case to the
extent Verticalnet receives the Insurer Payment.

14. Entire Agreement: This Agreement constitutes the entire and final
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
whether written or oral, of the parties. Each party represents and warrants to
the other that it has relied on no representation or promise, written or oral,
made by the other party, except as expressly set forth herein.

15. Titles and Captions: The titles and captions of the paragraphs of this
Agreement are for the convenience of the parties only and shall not affect,
enlarge or modify the terms or conditions of this Agreement, nor shall they be
considered in any manner whatsoever in the interpretation, intent or meaning of
this Agreement.

16. Binding Agreement: This Agreement shall be binding upon and inure to the
benefit of the parties hereto, as well as to their respective heirs, personal
representatives, successors and assigns.

17. No Assignment: No party may assign its obligations under this Agreement.

18. Written Waiver or Modification: Any party to this Agreement may waive any of
the terms or conditions of this Agreement, or agree to an amendment or
modification of this Agreement, only by an agreement in writing executed in the
same manner (but not necessarily by the same persons) as this Agreement. No
amendment or modification of this Agreement shall be binding unless in writing
and executed by the party amending or waiving such term or condition of this
Agreement. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof, whether or not
similar, nor shall any waiver constitute a continuing waiver unless expressly
provided therein.

19. Governing Law and Venue: This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to



--------------------------------------------------------------------------------

conflicts of laws principles. The parties agree that all disputes regarding or
arising out of this Agreement shall be submitted exclusively to the Court or, if
it lacks subject matter jurisdiction, to the Pennsylvania Court of Common Pleas
for Philadelphia County.

20. Mutual Representations and Warranties: Each party represents and warrants
that:

a. It is authorized to enter into this Agreement;

b. It has received the advice of counsel of its choosing in connection with the
preparation and execution of this Agreement;

c. It has carefully read the terms of this Agreement and knows the contents of
this Agreement;

d. It fully knows the meaning and effect of this Agreement;

e. Its entry into and execution of this Agreement is its own free and voluntary
act and deed, without compulsion of any kind;

f. Except as expressly stated herein, it is not relying on any statement or
representation of any person, and no inducement except as herein expressed was
made to it;

g. The discovery by it, subsequent to the execution of this Agreement, of any
fact(s) not heretofore known to it, or discovery that the fact(s) or law upon
which it relied in executing this Agreement was not as it believed it to be,
shall not constitute grounds for declaring this Agreement void, avoidable or
otherwise unenforceable. This paragraph is intended by the parties to preclude
any claim that any party was fraudulently induced to enter into this Agreement
or was induced to enter into this Agreement by mistake of fact or law;

h. It has made such investigation as it deemed necessary or desirable of the
matters contained in or relating to this Agreement and the Action; and

i. The claims that are the subject matter of the Action have not been assigned
or transferred to any third party.



--------------------------------------------------------------------------------

21. Construction and Interpretation: This Agreement has been negotiated at arms
length and shall be construed as having been drafted jointly by the parties.

22. Authority: All persons signing this Agreement on behalf of an entity possess
the requisite authority to bind the entity on whose behalf he or she is signing.

23. Enforceability: If any portion of this Agreement is held legally invalid or
unenforceable, such event shall not render invalid or unenforceable any other
portion of this Agreement and the remainder of this Agreement shall be read as
though the invalid or unenforceable portion were omitted, provided that such
reading shall not materially frustrate the intent of the parties, as evidenced
in this Agreement. It is the intent of the parties that this Agreement be
carried out to the fullest extent permitted.

24. Remedies: If either party shall breach any provision of this Agreement and
the non-breaching party incurs any damages, costs or expenses, including, but
not limited to, reasonable attorney’s fees and other legal expenses, to enforce
the provisions of this Agreement, in addition to all other legal and equitable
remedies available to the non-breaching party, the breaching party shall pay to
the non-breaching party all such damages, costs or expenses incurred.

25. Counterparts: This Agreement may be executed in two counterparts and
delivered by facsimile and shall be binding upon the parties hereto as if all
signatures had been affixed on a single original hereof.

26. Confidentiality: Jodek and counsel engaged to represent Verticalnet in the
Insurance Action shall maintain all non-public information received from
Verticalnet and any other information so designated by Verticalnet as
confidential and shall not disclose such information to anyone for any purpose
absent the express written consent of Verticalnet. Notwithstanding any other
provision of this agreement, Verticalnet shall not be required to disclose to
Jodek or counsel engaged to represent Verticalnet in the Insurance Action any
non-



--------------------------------------------------------------------------------

public information and such refusal to disclosure such information shall not be
deemed a breach of any duty to cooperate in the Insurance Action.

27. Entry as an Order of Court. This Settlement Agreement shall be entered as an
order of Court in the Action.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

JODEK CHARITABLE TRUST, R.A.     VERTICALNET, INC. By:  

/s/ Neal A. Jacobs

    By:  

/s/ Gene S. Godick

Its:   Attorney     Its:  

Executive Vice President and

Chief Financial Officer

AND NOW, this 22nd day of August, 2006 it is Ordered that the parties’ attached
Settlement Agreement is APPROVED and ENTERED as an order of this Court and this
matter is DISMISSED WITH PREJUDICE.

 

/s/ Anita B. Brody

Anita B. Brody, J.